18-14010-jlg        Doc 739         Filed 05/01/19          Entered 05/01/19 13:37:53                   Main Document
                                                           Pg 1 of 5


SKADDEN, ARPS, SLATE, MEAGHER &                                  TOGUT, SEGAL & SEGAL LLP
FLOM LLP                                                         Albert Togut
Lisa Laukitis                                                    Neil M. Berger
Christine A. Okike                                               Kyle J. Ortiz
Four Times Square                                                One Penn Plaza
New York, New York 10036-6522                                    Suite 3335
Telephone: (212) 735-3000                                        New York, New York 10119
Fax: (212) 735-2000                                              Telephone: (212) 594-5000
                                                                 Fax: (212) 967-4258
– and –

Ron E. Meisler (admitted pro hac vice)
Christopher M. Dressel (admitted pro hac vice)
Jennifer Madden (admitted pro hac vice)
155 North Wacker Drive
Chicago, Illinois 60606-1720
Telephone: (312) 407-0700
Fax: (312) 407-0411

Counsel to Debtors
and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                                         Chapter 11

SYNERGY PHARMACEUTICALS INC., et al.,                                         Case No. 18-14010 (JLG)

                   Debtors.1                                                  Jointly Administered

                                                                              Related Docket No. 712 & 713

    NOTICE OF (I) ENTRY OF FINDINGS OF FACT, CONCLUSIONS OF LAW AND
      ORDER CONFIRMING MODIFIED FOURTH AMENDED JOINT PLAN OF
      REORGANIZATION OF SYNERGY PHARMACEUTICALS INC. AND ITS
       DEBTOR AFFILIATE AND (II) OCCURRENCE OF EFFECTIVE DATE




1
    The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers, are as
    follows: Synergy Pharmaceuticals Inc. (5269); Synergy Advanced Pharmaceuticals, Inc. (4596). The address of the Debtors’
    corporate headquarters is 620 Lee Road, Chesterbrook, Pennsylvania 19087.
18-14010-jlg      Doc 739       Filed 05/01/19       Entered 05/01/19 13:37:53              Main Document
                                                    Pg 2 of 5


PLEASE TAKE NOTICE OF THE FOLLOWING:

       1.     Plan Confirmation. On April 25, 2019, this Court entered an order (the
“Confirmation Order”) confirming the Modified Fourth Amended Joint Plan of Reorganization
of Synergy Pharmaceuticals Inc. and Its Debtor Affiliate (the “Plan”) [Docket No. 713].2

        2.      Copies of Plan and Confirmation Order. The Confirmation Order included the
Plan as Exhibit A. The Confirmation Order, the Plan, and the other documents filed in these
cases, are available free of charge at https://cases.primeclerk.com/Synergy/Home-DocketInfo or
for a nominal fee at https://ecf.nysb.uscourts.gov/ (with use of a PACER account).

        3.      Effective Date. On May 1, 2019, the Effective Date of the Plan occurred. All
conditions precedent to the Effective Date set forth in Section 10.01 of the Plan have been
satisfied or waived.

        4.       Professional Claims.

            a. Final Fee Applications. All final requests for payment of Professional Claims
must be filed no later than 45 days after the Effective Date. After notice and a hearing in
accordance with the procedures established by the Bankruptcy Code, the Bankruptcy Rules and
prior orders of the Bankruptcy Court, the Allowed amounts of such Professional Claims shall be
determined by the Bankruptcy Court.

           b. Post-Effective Date Retention. Upon the Effective Date, any requirement that
Professionals comply with sections 327 through 331 of the Bankruptcy Code in seeking retention
or compensation for services rendered after the Effective Date shall terminate, and the Plan
Administrator shall be permitted to employ and pay professionals in its discretion.

        5.      Administrative Claims. Except as otherwise provided in the Plan and as set forth
in Section 2.02 and Section 2.03 of the Plan, all requests for payment of an Administrative Claim
must be filed, in substantially the form of the Administrative Claim Request Form contained in
the Plan Supplement, with the Claims and Solicitation Agent and served on counsel for the
Liquidating Debtor, the Plan Administrator and the Litigation Trustee, no later than the
Administrative Claim Bar Date, which shall be 30 days after the Effective Date. Any request for
payment of an Administrative Claim pursuant to Section 2.01 of the Plan that is not timely filed
and served shall be Disallowed automatically without the need for any objection from the
Liquidating Debtor, the Plan Administrator or the Litigation Trustee. The Plan Administrator
(and the Litigation Trustee, as applicable, in accordance with Section 5.11(b) of the Plan) may
settle any Administrative Claim without further Bankruptcy Court approval. In the event that the
Liquidating Debtor or the Plan Administrator (and the Litigation Trustee, as applicable, in
accordance with Section 5.11(b) of the Plan) object to an Administrative Claim and there is no
settlement, the Bankruptcy Court shall determine the Allowed amount of such Administrative
Claim.


2
    Capitalized terms used but not defined herein have the meanings assigned to them in the Confirmation Order or,
    if not used therein, in the Plan.



                                                        2
18-14010-jlg    Doc 739      Filed 05/01/19     Entered 05/01/19 13:37:53         Main Document
                                               Pg 3 of 5


         6.       Claims Objection Deadline. “Claims Objection Deadline” means the later of
(a) (i) as to Rejection Damages Claims, the first Business Day that is at least 180 days after such
Rejection Damages Claim is timely filed pursuant to Section 6.01(b) of the Plan; (ii) as to late-
filed proofs of Claim, the first Business Day that is at least 60 days after a Final Order is entered
deeming the late-filed Claim timely filed; and (iii) as to all other Claims the first Business Day
that is at least one year after the Effective Date; or (b) such later date as may be established by
the Bankruptcy Court by motion of the Litigation Trustee.

        7.       Executory Contracts and Unexpired Leases to Be Rejected. Except as
otherwise provided in the Plan, upon the occurrence of the Effective Date, each Executory
Contract and Unexpired Lease shall be deemed rejected in accordance with, and subject to,
sections 365 and 1123 of the Bankruptcy Code as of the Effective Date, unless any such
Executory Contract or Unexpired Lease: (i) is listed on the Schedule of Assumed Executory
Contracts contained in the Plan Supplement; (ii) has been previously assumed by the Debtors by
Final Order of the Bankruptcy Court or has been assumed by the Debtors by order of the
Bankruptcy Court as of the Effective Date, which order becomes a Final Order after the Effective
Date; (iii) is the subject of a motion to assume pending as of the Effective Date; (iv) is an
Insurance Contract; or (v) is otherwise assumed pursuant to the terms in the Plan. The
Confirmation Order constitutes an order of the Bankruptcy Court approving such rejections
pursuant to sections 365 and 1123 of the Bankruptcy Code as of the Effective Date.
Counterparties to Executory Contracts or Unexpired Leases that are deemed rejected as of the
Effective Date shall have the right to assert any Claim on account of the rejection of such
Executory Contracts or Unexpired Leases subject to compliance with the requirements in the
Plan.

        8.      Executory Contracts to Be Assumed. Except as otherwise provided in the Plan,
upon the occurrence of the Effective Date, each Executory Contract that is listed on the Schedule
of Assumed Executory Contracts contained in the Plan Supplement, shall be deemed assumed, in
accordance with, and subject to, sections 365 and 1123 of the Bankruptcy Code as of the
Effective Date. The Confirmation Order will constitute an order of the Bankruptcy Court
approving such assumptions, pursuant to sections 365 and 1123 of the Bankruptcy Code as of the
Effective Date. To the extent any provision in any Executory Contract assumed pursuant to the
Plan (including any “change of control” provision) restricts or prevents, or purports to restrict or
prevent, or is breached or deemed breached by, the Liquidating Debtor’s assumption of such
Executory Contract, then such provision shall be deemed modified such that the transactions
contemplated by the Plan will not entitle the non-Debtor party thereto to terminate such
Executory Contract or to exercise any other default-related rights with respect thereto. Each
Executory Contract assumed pursuant to Article VI of the Plan will revest in and be fully
enforceable by the Plan Administrator on behalf of the Liquidating Debtor, except as modified
by the provisions of the Plan, any order of the Bankruptcy Court authorizing and providing for
its assumption, or applicable law.

        9.      Rejection Damages Bar Date. Unless otherwise provided by a Bankruptcy Court
order, any proofs of Claim asserting Claims arising from the rejection of the Executory Contracts
and Unexpired Leases pursuant to the Plan or otherwise must be filed with the Claims and
Solicitation Agent no later than 30 days after the later of the Effective Date, the effective date of
rejection, or the date notice of such rejection is transmitted by the Debtors or the Plan


                                                  3
18-14010-jlg    Doc 739     Filed 05/01/19     Entered 05/01/19 13:37:53        Main Document
                                              Pg 4 of 5


Administrator, as applicable, to the counterparty to such Executory Contract or Unexpired Lease.
Any proofs of Claim arising from the rejection of Executory Contracts or Unexpired Leases that
are not timely filed shall be Disallowed automatically and forever barred, estopped, and enjoined
from assertion and shall not be enforceable against the Debtors or the Liquidating Debtor,
without the need for any objection by the Litigation Trustee or any further notice to or action,
order, or approval of the Bankruptcy Court, and any Claim arising out of the rejection of the
Executory Contract or Unexpired Lease shall be deemed fully satisfied and released,
notwithstanding anything in the Schedules or a proof of Claim to the contrary. All Allowed
Claims arising from the rejection of Executory Contracts and Unexpired Leases shall be
classified as General Unsecured Claims.

        10.    Post-Effective Date Notice Pursuant to Bankruptcy Rule 2002. After the
Effective Date, to continue to receive notice of documents pursuant to Bankruptcy Rule 2002, all
creditors and other parties in interest (except those listed in the Confirmation Order) must file a
renewed notice of appearance requesting receipt of documents pursuant to Bankruptcy Rule
2002.

               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 4
18-14010-jlg   Doc 739   Filed 05/01/19    Entered 05/01/19 13:37:53     Main Document
                                          Pg 5 of 5



Dated: New York, New York      
       May 1, 2019             
                               
                                  SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                               
                                  /s/ Ron E. Meisler
                                  Lisa Laukitis
                                  Christine A. Okike
                                  Four Times Square
                                  New York, New York 10036-6522
                                  Telephone: (212) 735-3000
                                   Fax: (212) 735-2000

                                   – and –

                                  Ron E. Meisler (admitted pro hac vice)
                                  Christopher M. Dressel (admitted pro hac vice)
                                  Jennifer Madden (admitted pro hac vice)
                                  155 North Wacker Drive
                                  Chicago, Illinois 60606-1720
                                  Telephone: (312) 407-0700
                                   Fax: (312) 407-0411

                                   – and –

                                   TOGUT, SEGAL & SEGAL LLP
                                   Albert Togut
                                   Neil M. Berger
                                   Kyle J. Ortiz
                                   One Penn Plaza
                                   Suite 3335
                                   New York, New York 10119
                                   Telephone: (212) 594-5000
                                   Fax: (212) 967-4258

                                  Co-Counsel to Debtors
                                   and Debtors-in-Possession




                                             5
